ORDER
This matter having been duly presented to the Court on the certification of the Office of Attorney Ethics pursuant to Rule 1:20 — 13(b)(1) to effectuate the automatic temporary suspension from practice of EDWARD G. ENGELHART of FAIRFIELD, who was admitted to the bar of this State in 1979, respondent *565having pleaded guilty in the United States District Court for the District of New Jersey to conspiracy to structure transactions to evade a reporting requirement contrary to 31 U.S.C. § 5324(a)(3) and 5324(d)(1), in violation of 18 U.S.C. § 371;
And the Court having considered the submissions by respondent and the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), EDWARD G. ENGELHART is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that respondent shall refrain from taking on any new matters, effective immediately for either current or prospective clients; and it is further
ORDERED that EDWARD G. ENGELHART be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that EDWARD G. ENGELHART comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the attorney disciplinary proceedings involving EDWARD G. ENGELHART shall be conducted on an accelerated basis; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.